Citation Nr: 1620451	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  10-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for intervertebral disc syndrome (IVDS) and lumbar strain (lumbar spine disability) in excess of 10 percent prior to November 18, 2010 and in excess of 20 percent on and after November 18, 2010.  

2.  Entitlement to an increased rating in excess of 10 percent for left lower extremity sciatica.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine (formerly rated as lumbar strain) and granted service connection for IVDS with an evaluation of 10 percent effective June 18, 2007.  The Veteran filed a timely notice of disagreement in September 2009.

In a subsequent November 2009 statement of the case, the RO noted that separate evaluations for IVDS and lumbar strain could not be assigned as this would constitute pyramiding.  See 38 C.F.R. § 4.14 (2015).  It was indicated that a separate evaluation of 10 percent for IVDS was inadvertently assigned and the 10 percent evaluation should have been assigned for left lower extremity sciatica.  The RO recharecterized the issues as (1) entitlement to an increased rating in excess of 10 percent for IVDS with degenerative disc disease of the lumbar spine (formerly rated as IVDS and lumbar strain); and (2) entitlement to an increased rating in excess of 10 percent for left lower extremity sciatica secondary to IVDS with degenerative disc disease. 

Thereafter, in a February 2012 rating decision, the RO granted a 20 percent evaluation for the lumbar spine disability, effective November 18, 2010.  The Board finds that, although the RO granted a higher rating for service-connected lumbar spine disability from November 18, 2010, a veteran is presumed to seek the maximum available benefit for a disability.  Accordingly, the appeal for remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 18, 2010 the Veteran's lumbar spine disability is manifested by forward flexion to 70 degrees and a total range of motion to 170 degrees, considering pain, but not forward flexion greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  From November 18, 2010 onward, the Veteran's lumbar spine disability is manifested by forward flexion to 50 degrees at its worst, but not flexion limited to 30 degrees or less or ankylosis of the lumbar spine.  

3.  The evidence of record does not show that the Veteran has at least moderate incomplete paralysis of the sciatic nerve in the left lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbar spine disability prior to November 18, 2010 have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a rating in excess of 20 percent for a lumbar spine disability from November 18, 2010 onward have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for an initial rating in excess of 10 percent for sciatica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8620 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, VA must notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify a veteran of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in October 2008, prior to the initial decision on the claims in December 2008.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  Moreover, the letter notified the Veteran of the evidence needed to substantiate his claims for increased evaluations for his service-connected disabilities.  The letter also informed him of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In this case, the Veteran was afforded VA examinations in November 2008, November 2010 and October 2013 in connection with his increased rating claims.  The Board finds that the VA examinations are adequate, when considered together, to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the disabilities in detail sufficient to allow the Board to make a fully informed determination.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbar spine or sciatica disabilities since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Increased Rating for a Lumbar Spine Disability

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected back disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237.  The rating criteria, in pertinent part, provide a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; when or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2). 

Associated objective neurological abnormalities, including, but no limited to, bowel or bladder impairment, are rated separate under appropriate diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243 and is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6).

Under Diagnostic Code 5243, a 20 percent rating is assigned the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board notes that the Veteran received intermittent treatment for his back disability at the Houston VAMC.  During this treatment the Veteran reported experiencing chronic back pain and his imaging showed degenerative arthritis.  

In November 2008 the Veteran was afforded a VA examination.  The Veteran reported stiffness and numbness of the spine, but no loss of bladder or bowel control.  He reported pain in the low back radiating to the left which occurred constantly.  He reported burning, aching and a sharp cramping.  He noted that the pain was elicited by physical activity and was relieved by rest and medication and was 7 out of 10.  He noted that his condition had not resulted in any incapacitation, but that he was functionally impaired, as he was not able to complete jobs that required a lot of walking, especially when pain was severe.  

Upon examination, the examiner found that the Veteran's posture and gait were within normal limits.  The examiner also noted that the examination revealed no evidence of radiating pain on movement; muscle spasm was present and there was tenderness noted on the examination.  There was negative straight leg raise testing, bilaterally.  There was no lumbar spine ankylosis.  There was flexion to 75 degrees, with pain at 70; extension to 20 degrees both with and without pain; bilateral lateral flexion to 20 degrees, with pain at 20 degrees; and bilateral rotation to 20 degrees, with pain at 20  degrees.  The combined range of motion measurements were 175 without pain and 170 with pain.  The examiner determined that the spine was additionally limited by pain after repetitive use but was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  There was no additional limitation in degree.  The examiner found normal curves of the spine.  The examiner noted signs of IVDS, including sensory deficits of the left lower extremity.  Finally, the examiner noted the effect of the condition on the Veteran's daily activity was decreased weight bearing and lifting ability.

In a November 2008 VA record, the Veteran reported low back pain but denied weakness.  In a January 2009 VA record, the Veteran reported low back pain, but denied weakness or bowel or bladder control problem.  In an April 2009 VA record, the Veteran reported low back pain with sciatica.  In a July 2009 VA record, there was normal range of motion.  In a March 2010 VA records, there was normal range of lumbar spine motion and no edema.  There was lumbar spine pain.

In November 2010 the Veteran was afforded another VA examination.  The Veteran reported a significant flare up due to his back pain in January or February 2010.  He missed work and was on FMLA due to the back condition.  He reported that medication helped a lot, and that he had no side effects from such medication.  He had aching in both legs during the 2010 flare up, but such has since subsided.  He noted that lying down helped his back and he used sleeping pills to sleep.  He had no injections, surgery or hospitalization for his back pain.  He reported that prolonged walking aggravated his back, and sated that he could walk maybe a block and then his back would increase in discomfort and pain.  He denied any bowel or bladder incontinence although he did have some urinary urgency.  He noted that he did not use any braces or other type of ambulatory aids.  The Veteran reported that at the time of the examination he was working for the U.S. Postal service as a mail carrier with no limitations.  New x-rays showed non rib bearing vertebrae in normal alignment with normal vertebral height and multilevel with marked end plate eburnation and mild to moderate facet hypertrophy.  There was anterior spurring and mild degenerative retrolisthesis.  

Upon examination the examiner found that the Veteran was a well developed well nourished male in no acute distress.  He was able to heel-toe walk with no difficulty and he had a slow nonantalgic gait.  His straight leg testing was negative.  There was flexion to 50 degrees, extension to 25 degrees, bilateral bending to 30 degrees, and bilateral rotation to 30 degrees, all with stiffness at the end point but no pain.  In all planes of motion, there was no pain, fatigue, weakness, or incoordination with repetitive motion.  His combined range of motion was 195.  There were deep tendon reflexes 1+at the knees, absent at the ankles.  Motor function was 5-/5 in all muscle groups of the lower extremity.  There was no atrophy and the Veteran had a slow non-antalgic gait.  There as loss of lumbar lordosis, to tenderness to palpation, and no spasms.  There was nondermatomal numbness over the dorsum of both feet and the lateral sides of both lower legs to the knee.  Straight leg raising was negative.  The examiner found there was no evidence of radiculopathy in either leg.  

In October 2013 the Veteran was afforded another VA examination.  At that examination the Veteran reported that he had worsening of his spine condition, increased pain and increased flare ups.  He reported that he had intermittent low back pain without radiation on most days.  He noted that the frequency of the flare ups was around 5 flare ups over the past year, usually lasting 3 to 7 days and requiring bed rest or slowing down.  The examiner noted that bed rest has not been recommended by a medical professional.  The Veteran reported that his flare-ups limited his lifting and walking and caused limitations to bending over to put on his shoes and socks.  

Upon examination, the examiner found flexion to 70 degrees without pain, and 60 degrees with pain.  His extension ended at 30 degrees, but 25 degrees without pain.  There was bilateral lateral flexion to 25 degrees, to 20 degrees with pain.  There was bilateral rotation to 20 degrees without pain.  His combined range of motion was 190 degrees without pain.  The examiner determined that the Veteran did not have additional limitation in range of motion of the lumbar spine following repetitive use testing.  He further did not have any functional loss or functional impairment of the lumbar spine.  The examiner did find localized tenderness of the lumbar spine but no guarding or muscle spasm of the lumbar spine.  The examiner noted that the Veteran used a cane occasionally as an ambulatory device.  There was 5/5 strength of the lower extremities, and no muscle atrophy.  There were 1+ reflexes of the lower extremity, normal sensory examination, except for decreased L4/L5/S1 sensation.  There was a positive straight leg raise test.  The examiner diagnosed radiculopathy of the left lower extremity with mild intermittent pain and mild numbness, but no paresthesias, dysesthesias, or constant pain.  The radiculopathy was mild.  The examiner determined there were no other neurological abnormalities.  The examiner noted that the Veteran's condition did impact his ability to work, specifically stating that the Veteran retired in January 2013.  The Veteran reported that he had limitation of walking and lifting in his position as a postal worker.  

Prior to November 18, 2010 an evaluation in excess of 10 percent is not warranted.  In this regard, the VA examination showed forward flexion to 75 degrees and 70 degrees with pain.  The combined range of motion was 175 or 170 degrees.  Furthermore, although the 2008 VA examiner noted muscle spasms, the examiner also determined the Veteran's gait and posture were normal.  Accordingly, these findings do not meet the criteria for an evaluation in excess of 10 percent.  Considering additional functional loss, the Veteran reported stiffness, numbness, pain, and an inability to complete jobs that required a lot of walking.  Additionally, the examiner found muscle spasm and tenderness.  But the examiner found normal posture and gait, and also found a loss of range of motion upon use, but no additional fatigue, weakness, lack of endurance or incoordination.  On balance, these findings are reflected in the 10 percent evaluation, as noted by the consideration of tenderness and muscle spasm.  Moreover, the examiner found that pain and other functional factors did not further limit the range of motion to a degree that approximates a higher evaluation.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.

On and after November 18, 2010, an increased evaluation is also not warranted.   The VA examinations note forward flexion to 50 degrees and 60 degrees, when considering pain.  Considering additional functional loss, the Veteran reported severe pain and increasing flare-ups.  The Veteran reported increased pain upon prolonged walking, and limits on lifting.  But the medical evidence d during this period shows a non-antalgic gait, and no additional fatigue, weakness, or incoordination upon use.  Furthermore, there was 5/5 muscle strength and no muscle atrophy through the period on appeal.  Accordingly, even considering additional functional loss, no higher evaluation is warranted.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.

No higher evaluations during the appeal period are warranted under Diagnostic Code 5243 because the Veteran has not reported, and the evidence does not support, that there has been physician-ordered bed rest.  

Further, separate evaluations for any other associated objective neurologic manifestations are not warranted.  The Board notes that the Veteran's left extremity radiating pain has been granted a separate rating decision and the Veteran submitted a notice of disagreement to such rating, which is addressed below.  With regard to his right extremity, the Board notes that the Veteran has also been afforded a separate rating, but has not appealed the rating of such.  Therefore, his right extremity will not be addressed herein.  Furthermore, the Veteran has consistently denied bowel or bladder symptoms.  Thus, no separate ratings are for assignment.

In light of the above, the claim for a higher rating for the Veteran's lumbar spine disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Entitlement to an Increased Rating for a Lower Left Extremity

The Board takes note that the Veteran's lower left extremity disability was rated under Diagnostic Code 8620, which relates to Neuralgia of the sciatic nerve and is rated under code 8520.  The Board notes the Veteran's complaints with regard to radiating pains down his back into his left lower extremity.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, moderate incomplete paralysis warrants a 20 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015).

In a November 2009 rating decision, the Veteran was granted service connection assigned a 10 percent rating for his separate lower left extremity sciatica.  

In this regard, the Board notes the Veteran's reports of sciatica during his lumbar spine examinations and also during his intermittent treatment for his low back at the Houston VAMC.  In November 2008 at his VA examination the examiner noted that the Veteran had sensory defects of the left anterior mid-thigh, lower thigh and inner knee, and the left extremity in general.  At his November 2010 examination the Board notes that the Veteran reported numbness in both legs, but that there was no evidence of radiculopathy in either leg.  At that examination, nerve studies were conducted but not yet completed.  

In a November 2010 VA record, there was 4/5 motor strength of the left foot and hypoesthesia of the left foot.  In a December 2010 VA treatment record, the Veteran reported leg weakness and numbness. He reported the pain was interfering with his function as a mail deliverer.  Sensation was grossly intact, but there was slightly diminished motor strength, and diminished reflexes of the patellar Achilles.  Straight leg raising was positive.  

In October 2013 the Veteran was afforded a VA examination.  At that examination, the Veteran reported sciatica initially in his left leg, worsening of his spine disability and flare ups increasing in severity.  He noted that most days his pain was not radiating but on some days, especially on days of flare ups, that it did.  The examiner noted that the Veteran had mild intermittent pain and numbness of the left lower extremity.  He noted that there was no muscle atrophy or trophic changes.  The Veteran's gait was noted to be normal.  The Board notes that no paralysis was noted upon examination of the lower extremity nerves; all, including the sciatic nerve, were noted to be normal.  The examiner referenced EMG studies from December 2010, which showed evidence of chronic bilateral poly radiculopathy but no signs of polyneuropathy.  As noted above, the Veteran reported that due to his lumbar spine disability, which the examiner found caused his nerve disability, he retired in 2013 from his job as a postal carrier.    

Upon review of the record, the finds that the disability is more accurately reflected by mild, and not moderate, incomplete paralysis.  First, although there have been decreased reflexes, there is 4-5/5 motor strength and no muscle atrophy.  Additionally, the 2013 examiner found the disability to be mild, including mild intermittent pain and mild numbness.  Based on this record, an increase in disability rating is not warranted for sciatica of the left lower extremity under Diagnostic Code 8620.  

In light of the above, the claim for higher rating for the Veteran's left lower extremity disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

The Board finds that the symptoms caused by the Veteran's lumbar spine and neurological disability are specifically contemplated by the schedular rating criteria.  The schedular rating criteria, specifically address the Veteran's main reported symptoms which include pain, swelling, limitation of motion, numbness, and other factors related to functional loss.  See 38 C.F.R. § 4.71a.  Moreover, because the assigned Diagnostic Codes require the Board to consider all of the Veteran's symptoms in determining whether the range of motion in his lumbar spine was functionally limited, the Board is essentially tasked with considering of all of the Veteran's lumbar spine and left extremity related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the lumbar spine and left extremity disability with pain and limitation of motion and referral for considerations of an extraschedular evaluation is not warranted.  


ORDER

An increased rating for IVDS with degenerative disc disease of the lumbar spine in excess of 10 percent prior to November 18, 2010 is denied.  

An increased rating for IVDS and lumbar spine disability in excess of 20 percent from November 18, 2010 onward is denied.  

An increased rating in excess of 10 percent for left lower extremity sciatica associated with IVDS and lumbar spine disability is denied.  


REMAND

The record raises the question of whether the Veteran is unemployable due to his service-connected lumbar spine disability.  Specifically, at his October 2013 VA examination the Veteran reported that he retired from his job as a postal carrier due to the pain and numbness his lumbar spine disability caused.  If a claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Develop a claim for TDIU, to include providing VCAA notice, consideration of whether further development of the Veteran's employment history is required, and/or whether or to obtain additional medical evidence or a social and industrial survey is required.  Consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16 , based on impairment attributable to his service-connected disabilities in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 
 
2.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


